DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 07/20/2022 and amendment on 06/22/2022. Claims 1, 7, 11, 14, 17 and 20 have been amended. Claims 1-3, 7-9, 11-14, and 17-25 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 11 is/are objected to because of the following informalities: 
Claim 11, L. 19 “a working flow path” should be “the working flow path”.
Appropriate correction required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-9, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mandrin (US 4,271,665) in view of Yabe (US 5,638,673), and Norris (US 7,748,211).

Regarding Claim 1: Mandrin  discloses  a waste heat management system (see annotated figure ‘665) comprising: a turbine engine (20; Fig. 2) including: a compressor section (see annotated figure ‘665); a combustor section (see annotated figure ‘665); a turbine section (see annotated figure ‘665); a nozzle (see annotated figure ‘665), a  fan (see Abstract wherein the system is for an aircraft jet engine and thus contains a fan), wherein the compressor section, the combustor section, the turbine section, and the nozzle define a core flow path (see annotated figure ‘665) that expels through the nozzle (see annotated figure ‘665); an auxiliary power unit (APU) system (see annotated figure ‘665); and a waste heat recovery system (see annotated figure ‘665) operably connected to both the turbine engine (see  annotated figure ‘665 and Fig. 2 wherein the waste heat recovery system is operably connected to the gas turbine via the exhaust gases 32)  and the APU system (see  annotated figure ‘665 and Fig. 2 wherein the waste heat recovery system is operably connected to the APU via the exhaust gases 37 ), wherein the APU system is integrated into a working fluid flow path (see arrows in Fig. 2 and annotated figure ‘665 wherein the APU system is integrated, i.e. has parts linked, with the flow path 21 to 41, and vice-versa, or 21 t0 40 ) of the waste heat recovery system (see 37 and 43 being integrated between each other; Fig. 2), the waste heat recovery system comprising a heat recovery heat exchanger (21; Fig. 2) arranged at the nozzle (see annotated figure ‘665) and a secondary heat recovery heat exchanger (24; Fig. 2) arranged as part of the APU system (see annotated figure ‘665), a heat rejection heat exchanger (see heat exchanger 4, Fig. 2)
 a three-way junction (see annotated figure ‘665)  configured to direct the working fluid to the heat recovery heat exchanger (see path 46, Fig. 2) and the secondary heat recovery heat exchanger (see path 47, Fig. 2) and wherein the three-way junction  is configured to direct the working fluid to the secondary heat recovery heat exchanger when the gas turbine engine is in an off-state (Whether the engine is off or on, the three-way junction direct  the working flow to the secondary heat recovery heat exchanger, since the presence or absence of engine exhaust, i.e. state on or off of the engine, does not provide motion working fluid),
wherein the working fluid flow path, in a flow direction (see annotated figure ‘665), passes through the heat rejection heat exchanger to the 3-way junction (see annotated figure ‘665).
Mandrin is silent regarding the three-way junction having a valve and thus configured to selectively direct the working fluid to the heat recovery heat exchanger and the secondary heat recovery heat exchanger and configured to direct the working fluid to the secondary recovery heat exchanger when the gas turbine engine is off state, as well as the fan configured to direct air into the core flow path and direct air as a bypass flow through a fan duct separate from the core flow path, and the heat rejection heat exchanger arranged in the bypass flow.
. 
However, Yabe teaches a waste heat management system (System illustrated in Fig. 1) having a heat recovery heat exchanger (1; Fig. 1) and a secondary heat recovery heat exchanger (2; Fig. 1) receiving an exhaust flow (4; Fig. 1), a working fluid (fluid circulating in 7; Fig. 1), a three-way junction with a valve (9; Fig. 1) configured to selectively direct the working fluid to the heat recovery heat exchanger and the secondary heat recovery heat exchanger (see Col. 4 L. 15-18) and configured to direct the working fluid to the secondary recovery  heat exchanger when the gas turbine engine is off state (see Col. 4  L. 65- Col. 5  L.2  wherein depending the respective available internal thermo-dynamic energy of the two waste heat recovery exchangers, e.g. see Col .6 L. 3-11 wherein an internal pressure drop indicates that the working fluid is no longer absorbing thermal energy from the waste heat recovery exchanger or similarly that the waste heat recovery exchanger no longer provides heat, the valve is articulated to selectively send the working fluid to one of the waste heat recovery exchangers. In conclusion, Yabe teaches that when no internal thermo-dynamic energy is available in one of the two waste heat recovery exchangers, the working fluid is directed to the other waste heat recovery exchanger. 
The selection of the heat exchanger having thermo-dynamic energy available taught by Yabe corresponds to selecting the  secondary heat recovery heat exchanger in an off state of the gas turbine, since when the gas turbine engine of Mandrin is off, no internal thermo-dynamic energy is available in the heat recovery heat exchanger since no exhaust gases goes through it, and only the  secondary heat recovery heat exchanger can provide thermo-dynamic energy to the working fluid since it is fed by the exhaust gas of the APU engine.)
Regarding the functional language “valve configured to selectively direct the working fluid to the heat recovery heat exchanger and the secondary heat recovery heat exchanger” and “valve configured to direct the working fluid to the secondary heat recovery heat exchanger when the gas turbine engine is in an off-state”. It is noted that while features of an apparatus may be recited either structurally or functionally, claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 1 attempt to define the invention by what it does rather than what it is. Mandrin in view of Yabe teaches all of the claim elements of current invention, and in particular the valve, and is capable of performing the recited functions, i.e. selectively directed the working flow to the heat recovery heat exchanger and the secondary heat recovery heat exchanger and to the secondary heat recovery heat exchanger when the engine is in an off state (since the valve is a 3 way valve is capable to be articulated to selectively adjust the flow towards the heat recovery heat exchanger and the secondary heat recovery heat exchanger when the gas turbine is off).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-way junction of Mandrin with a valve configured to selectively direct the working fluid to the heat recovery heat exchanger and the secondary heat recovery heat exchanger and configured to direct the working fluid to the secondary recovery heat exchanger when the gas turbine engine is off state, as taught by Yabe. This would provide the ability to select which heat exchanger to use depending their respective internal thermo-dynamic properties, e.g. pressure of waste gas going through them, as recognized by Yabe (see for example Col. 4 L. 65- Col. 5 L.2).

Mandrin modified by Yabe, as stated above is silent regarding a fan configured to direct air into the core flow path and direct air as a bypass flow through a fan duct separate from the core flow path, and the heat rejection heat exchanger arranged in the bypass flow.

However, Norris teaches a gas turbine (10; Fig. 1) having a fan (12; Fig. 1) configured to direct air into a core flow path (path passing from 14 to 16; Fig. 1) and direct air as a bypass flow (38) through a fan duct (wall confining 38; Fig. 1) separate from the core flow path (see Fig. 1), wherein a heat rejection heat exchanger (44a, 44b; Fig. 1)  is arranged in the bypass flow (see Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the heat rejection heat exchanger of Mandrin to have the heat rejection heat exchanger being arranged in the bypass flow, as taught by Norris. This would provide the ability to use cooling energy widely available in the bypass air flow.

    PNG
    media_image1.png
    894
    816
    media_image1.png
    Greyscale

Regarding Claims 2: Mandrin in view of Yabe and Norris teaches all the limitations of Claim 1, as stated above, and Mandrin further discloses the APU system being integrated with the turbine engine (see annotated figure ‘665 wherein the turbine engine and the APU are integrated to each other by linking and coordinating various parts, e.g. working fluids, turbine, compressor, pipes, pumps, heat exchanger).

Regarding Claims 3: Mandrin in view of Yabe and Norris  teaches  all the limitations of Claim 1, as stated above, and Mandrin further discloses the APU system being integrated within the turbine engine (interpreted as waste heat recovery system)(see annotated figure ‘665 wherein the turbine engine and the APU are integrated within the waste heat recovery system by being between the waste  heat recovery heat exchanger 21 and the steam turbine  41 of the heat recovery system).

Regarding Claim 7: Mandrin in view of Yabe and Norris teaches all the limitations of Claim 1, as stated above, and Mandrin further discloses the APU system comprises an APU burner (23b; Fig. 2) and a secondary heat recovery heat exchanger (24; Fig. 2).

Regarding Claim 8: Mandrin in view of Yabe and Norris teaches all the limitations of Claim 1, as stated above, and Mandrin further discloses the waste heat recovery system comprising a turbine (41; Fig. 2) and wherein the APU system is operably connected to the turbine of the waste heat recovery system (see 43 that is fluidly and operatively connected to the turbine 41).

Regarding Claim 9: Mandrin in view of Yabe and Norris teaches  all the limitations of Claim 1, as stated above, and Mandrin further discloses wherein the waste heat recovery system further comprises: a turbine (41; Fig. 2); and a compressor (26; Fig. 2), wherein the turbine and the compressor of the waste heat recovery system are configured to generate work, wherein the generated work is at least one of mechanical work (see Col. 4 L. 55- Col. 5 L. 4 wherein mechanical work is necessary generated to compress the gas flowing through 40) and electrical power when the engine is in both an on state and the off state (when the engine is an on state the engine and APU produce exhaust and heat that is converted into work by the turbine 124; when the engine is in an off state, the APU system of Mandrin produces exhaust and heat that is converted into work by the turbine 124, see annotated figure ‘463).
Regarding the functional language “configured to generate work […], when the engine is in both an on state and the off state”. It is noted that while features of an apparatus may be recited either structurally or functionally, claim 9 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 9 attempt to define the invention by what it does rather than what it is. Mandrin discloses all of the claim elements of current invention, in particular the turbine, and is capable of performing the recited functions, in particular the generation of work when the engine is on or off.

Regarding Claim 20:  Mandrin discloses a waste heat management system (see annotated figure ‘665) comprising: a turbine engine (50; Fig. 2) including: a compressor section (see annotated figure ‘665); a combustor section (see annotated figure ‘665); a turbine section (see annotated figure ‘665); a  fan (see Abstract wherein the system is for an aircraft jet engine and thus contains a fan), and a nozzle (see annotated figure ‘665), wherein the compressor section, the combustor section, the turbine section, and the nozzle define a core flow path (see annotated figure ‘665) that expels through the nozzle (see annotated figure ‘665); an auxiliary power unit (APU) system (see annotated figure ‘665); and a means for recovering waste heat (interpreted as heat recovery heat exchanger 532 and elements operatively connected thereto, e.g. compressor 530,  turbine 524, and condenser 526 , see Fig. 5) operably connected to the APU system (21 and elements operatively connected thereto, e.g. 26, 41, 44; see Fig. 2), wherein the APU system is integrated into a working fluid flow path of the means for recovering waste heat (see Fig. 2 and annotated figure ‘665 wherein the APU system is integrated, i.e. has parts linked, with the flow path 21 to 41, and vice-versa, or 21 to 40), 
a heat rejection heat exchanger (see heat exchanger 4, Fig. 2),
wherein the working fluid flow path passes through the heat rejection heat exchanger
a three-way junction (see annotated figure ‘665) arranged downstream from the heat rejection heat exchanger (see annotated figure ‘665) and 
 configured to direct a working fluid (see annotated figure ‘665) in the working fluid flow path to a heat recovery heat exchanger ( heat exchanger 21 and see path 46, Fig. 2) arranged at the nozzle (see annotated figure ‘665) and a secondary heat recovery heat exchanger (see heat exchanger 24 and path 47, Fig. 2) that is part of the APU system (see annotated figure ‘665) and wherein the three-way junction  is configured to direct the working fluid to the secondary heat recovery heat exchanger when the gas turbine engine is in an off-state (Whether the engine is off or on, the three-way junction direct  the working flow to the secondary heat recovery heat exchanger, since the presence or absence of engine exhaust, i.e. state on or off of the engine, does not provide motion working fluid).
Mandrin is silent regarding the three-way junction having a valve and thus configured to selectively direct the working fluid to the heat recovery heat exchanger and the secondary heat recovery heat exchanger and configured to direct the working fluid to the secondary recovery heat exchanger when the gas turbine engine is off state, as well as the fan configured to direct air into a cooling duct that is separate from the core flow path, and the heat rejection heat exchanger coupled to the cooling duct.

However, Yabe teaches a waste heat management system (System illustrated in Fig. 1) having a heat recovery heat exchanger (1; Fig. 1) and a secondary heat recovery heat exchanger (2; Fig. 1) receiving an exhaust flow (4; Fig. 1), a working fluid (fluid circulating in 7; Fig. 1), a three-way junction with a valve (9; Fig. 1) configured to selectively direct the working fluid to the heat recovery heat exchanger and the secondary heat recovery heat exchanger (see Col. 4 L. 15-18) and configured to direct the working fluid to the secondary recovery  heat exchanger when the gas turbine engine is off state (see Col. 4  L. 65- Col. 5  L.2  wherein depending the respective available internal thermo-dynamic energy of the two waste heat recovery exchangers, e.g. see Col .6 L. 3-11 wherein an internal pressure drop indicates that the working fluid is no longer absorbing thermal energy from the waste heat recovery exchanger or similarly that the waste heat recovery exchanger no longer provides heat, the valve is articulated to selectively send the working fluid to one of the waste heat recovery exchangers. In conclusion, Yabe teaches that when no internal thermo-dynamic energy is available in one of the two waste heat recovery exchangers, the working fluid is directed to the other waste heat recovery exchanger. 
The selection of the heat exchanger having thermo-dynamic energy is available taught by Yabe corresponds to selecting the  secondary heat recovery heat exchanger in an off state of the gas turbine, since when the gas turbine engine of Mandrin is off, no internal thermo-dynamic energy is available in the heat recovery heat exchanger since no exhaust gases goes through it, and only the  secondary heat recovery heat exchanger can provide thermo-dynamic energy to the working fluid since it is fed by the exhaust gas of the APU engine.)
Regarding the functional language “valve configured to selectively direct the working fluid to the heat recovery heat exchanger and the secondary heat recovery heat exchanger” and “valve configured to direct the working fluid to the secondary heat recovery heat exchanger when the gas turbine engine is in an off-state”. It is noted that while features of an apparatus may be recited either structurally or functionally, claim 20 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of claim 20 attempt to define the invention by what it does rather than what it is. Mandrin in view of Yabe teaches all of the claim elements of current invention, and in particular the valve, and is capable of performing the recited functions, i.e. selectively directed the working flow to the heat recovery heat exchanger and the secondary heat recovery heat exchanger and to the secondary heat recovery heat exchanger when the engine is in an off state (since the valve is a 3 way valve is capable to be articulated to selectively adjust the flow towards the heat recovery heat exchanger and the secondary heat recovery heat exchanger when the gas turbine is off).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-way junction of Mandrin with a valve configured to selectively direct the working fluid to the heat recovery heat exchanger and the secondary heat recovery heat exchanger and configured to direct the working fluid to the secondary recovery heat exchanger when the gas turbine engine is off state, as taught by Yabe. This would provide the ability to select which heat exchanger to use depending their respective internal thermo-dynamic properties, e.g. pressure of waste gas going through them, as recognized by Yabe (see for example Col. 4 L. 65- Col. 5 L.2).

Mandrin modified by Yabe, as stated above is silent regarding a fan configured to direct air into a cooling duct that is separate from the core flow path, and the heat rejection heat exchanger coupled to the cooling duct.

However, Norris teaches a gas turbine (10; Fig. 1) having a fan (12; Fig. 1) configured to direct air into a cooling duct (a bypass duct defining flow  38, Fig. 1) that is separate from a core flow path ( flow from 14 to 16, see Fig. 1), wherein a heat rejection heat exchanger (44a, 44b; Fig. 1)  is coupled to the cooling duct (see Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the heat rejection heat exchanger of Mandrin to have the heat rejection heat exchanger being arranged or coupled to the cooling duct, as taught by Norris. This would provide the ability to use cooling energy widely available in the bypass air flow.

Regarding Claim 21:  Mandrin in view of Yabe and Norris teaches  all the limitations of Claim 20, as stated above, and Mandrin further discloses wherein the means for recovering waste heat further includes: a turbine (41; Fig. 2); and a compressor (26; Fig. 2), wherein the turbine and the compressor of the waste heat recovery system are configured to generate work, wherein the generated work is at least one of mechanical work (see Col. 4 L. 55- Col. 5 L. 4 wherein mechanical work is necessary generated to compress the gas flowing through 40) and electrical power when the engine is in both an on state and the off state (when the engine is an on state the engine and APU produce exhaust and heat that is converted into work by the turbine 124; when the engine is in an off state, the APU system of Mandrin produces exhaust and heat that is converted into work by the turbine 124, see annotated figure ‘463).
Regarding the functional language “configured to generate work […], when the engine is in both an on state and the off state”. It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 21 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 9 attempt to define the invention by what it does rather than what it is. Mandrin discloses all of the claim elements of current invention, in particular the turbine, and is capable of performing the recited functions, in particular the generation of work when the engine is on or off.

Regarding Claim 22: Mandrin in view of Yabe and Norris teaches all the limitations of Claim 20, as stated above, and Mandrin further discloses the APU system comprises an APU burner (23b; Fig. 2) and a secondary heat recovery heat exchanger (24; Fig. 2).

Regarding Claim 23: Mandrin in view of Yabe and Norris teaches all the limitations of Claim 22, as stated above, and Mandrin further teaches an APU blower (23c, Fig. 2, see [0057] of Applicant specification which discloses the blower may be a turbine) arranged between the APU burner and the secondary heat recovery heat exchanger (see annotated figure ‘665).


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mandrin (US 4,271,665) in view of Yabe (US 5,638,673), Norris (US 7,748,211), as applied to claim 1 above, and further in view of Fletcher (US 9, 752, 462).

Regarding Claim 24: Mandrin, Yabe, and Norris teach all the limitation of Claim 1, as stated above, but is silent regarding the working fluid being supercritical C02 (SCO2).
However, Fletcher teaches a waste heat recovery system (32 and element fluidly coupled thereto, see Fig. 1) with a working fluid (fluid passing through 32; Fig. 1) is supercritical C02 (SCO2) (Col. 1 L. 5-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working fluid of Mandrin   to have the working fluid being supercritical C02 (SCO2) as taught by Fletcher. This would provide several advantages such as behaving like gas but having the density of fluid and/or increasing working temperature, as recognized by Fletcher (Col. 1 L. 5-15).


Regarding Claim 25: Mandrin, Yabe, and Norris teach all the limitation of Claim 20, as stated above, but is silent regarding the working fluid being supercritical C02 (SCO2).
However, Fletcher teaches a waste heat recovery system (32 and element fluidly coupled thereto, see Fig. 1) with a working fluid (fluid passing through 32; Fig. 1) is supercritical C02 (SCO2) (Col. 1 L. 5-15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working fluid of Mandrin   to have the working fluid being supercritical C02 (SCO2) as taught by Fletcher. This would provide several advantages such as behaving like gas but having the density of fluid and/or increasing working temperature, as recognized by Fletcher (Col. 1 L. 5-15).

Allowable subject matter
Claims 11-14, and 17-19 would be allowable if rewritten to overcome the objections set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, the limitations “a recuperating heat exchanger being a working fluid-to-working fluid heat exchanger arranged downstream from the heat rejection heat exchanger along the working fluid flow path”, “the heat recovery heat exchanger being a working fluid-to-exhaust heat exchanger arranged downstream from the recuperating heat exchanger along the working fluid flow path”, and/or “the 3Application No.: 16/832,614 Docket No.: 126115US01 (U421681US) secondary heat recovery heat exchanger is arranged downstream from the recuperating heat exchanger along the working fluid flow path”

Response to Arguments
Applicant’s arguments/remarks filed 06/14/2022 have been considered but are not moot because the arguments do not apply to the combination of the references being used in the current rejection. 
 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741   

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741